DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 9/27/2022 has been entered.

Response to Amendment
3.	Applicant’s response filed 9/27/2022 amended claims 1, 3, 5, 8, 12-13 and 18 and cancelled claims 2, 4, 10-11, 14-17 and 19-22.  Applicant’s amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Haigh from the office action mailed 5/4/2022; therefore this rejection is withdrawn.  A new ground of necessitated by applicant’s amendments is set forth below.    

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted 7/5/2022, 7/15/2022 and 9/13/2022 were filed after the mailing date of the final office action on 5/4/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 9 recites the limitation "The device” in the preamble of the claim wherein it should recite “The mechanical device”.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 12 recites the limitation “the mechanical device” in the body of the claim wherein it should recite “the device”.  There is insufficient antecedent basis for this limitation in the claim.
	
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 3, 5, 8-9, 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haigh et al., US Patent Application Publication No. 2008/0207475 (hereinafter referred to as Haigh) in view of Carey et al., US Patent Application Publication No. 2010/0105585 (hereinafter referred to as Carey)..  
Regarding claims 1, 3, 5, 8-9, 13 and 18, Haigh discloses a lubricating oil composition for use in engine and hydraulic oils (as recited in claims 8-9) (Para. [0224]) comprising a major concentration of base oils including a PAO base oil having a KV100 of from 3 to 10 cSt and a flash point of more than 150°C (as recited in claims 1 and 5) (Para. [0051]) to which is added additives including 0.1 to 2 wt% of tributyl phosphate (neutral phosphorus-based compound (B) as recited in claim 1 and reads on claim1 and 18) (Para. [0195] and [0212]), 0.01 to 2 wt% of dioleylhydrogen phosphite (acidic phosphorus-based compound (C) as recited in claim 1) (Para. [0167] and [0171), 0.001 to 20 wt% of metal deactivating compound including a sulfur-containing compound, such as, 2,5-bis(nonyldithio)-1,3,4-thiadiazoles (sulfur-based compound (D) as recited in claims 1) (Para. [0105] and [0153]), and 0.001 to 20 wt% of a molybdenum dithiocarbamate (organic molybdenum compound (E) as recited in claims 1 and 3) (Para. [0105] and [0198]).  Haigh also discloses the presence of mineral oils (as recited in claim 13) (Para. [0081]).    
The difference between Haigh and claim 1 is that Haigh does not disclose lubricating a device comprising a motor and a speed reducer as recited in claim 1.  
	Carey discloses a lubricating oil composition for use in gear and hydraulic systems which are well known to have speed reducing components (as recited in claim 1) (Para. [0002] and [0024]).  This is a combination of prior art elements according to known methods to yield predictable results  

Regarding claim 12, see discussion above.  

Response to Arguments
10.	Applicant’s arguments filed 9/27/2022 regarding claims 1, 3, 5, 8-9, 12-13 and 18 have been fully considered and are moot as the rejections from the previous office action have been withdrawn as discussed above.  
Applicant argues that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have not compared their formulations against the closest prior art, nor shown that the comparative examples from the instant specification adequately represent the closest prior art.  It was suggested that the results from Table 1 do not look unexpected and that applicant should consider comparative formulations that are outside the claimed ranges. Also, another point of discussion - applicant should consider amending claim 1 further; by limiting the base oil to synthetic base oils to emulate Example 3 from Table 1. Example 3 has better abrasion resistance properties than both Examples 1-2 which use a mineral oil. Mineral oils are generally used interchangeably in the art with synthetic base oils.
Regarding the second criteria – the claims are very close to be commensurate in scope with the data provided.  It is the opinion that applicants should cancel “mineral oils” from the enumerated list of base oil recited in claims 1 and 13.  For these reasons applicants have not fulfilled this criteria in the unexpected results analysis.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771